DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 12-20 are canceled.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Kasher et al. US 20190341973 and Trainin et al. US 20180192356.  Kasher discloses a link margin procedure that accommodates reporting link parameters, such as link margin, for multiple streams, para. 0002, provide an apparatus for wireless communications, an apparatus includes a first interface configured to obtain one or more data frames from a wireless node via at least first and second spatial streams, a processing system configured to measure a link margin for each of the first and second spatial streams based on the one or more data frames and generate a link measurement report frame including the measured link margin for each of the first and second spatial streams, and a second interface configured to output the link measurement report frame for transmission to the wireless node, an apparatus includes a first interface configured to output one or more data frames to a wireless node via at least first and second data streams, a second interface configured to obtain, from the wireless node, a link measurement report frame with link parameters, including at least link margin, measured by the wireless node for each of the first and second spatial streams based on the one or more data frames, and a processing system configured to adjust, based on the link parameters in the link measurement report frame, one or more transmit parameters used for subsequent frames to be output for transmission to the wireless node, para. 0008-0009.
Trainin et al. discloses scanning in a directive multi-gigabit network, an apparatus of a station may include processing circuitry configured to decode a sector sweep beacon received from an access point, encode for transmission a sector sweep feedback message to include a beam refinement protocol (BRP) request, and encode for transmission BRP responses to BRP signaling received from the access point, also configured to decode a link margin feedback signal received from the access point to determine an access point link margin, measure signal information associated with the link margin feedback signal to determine a received link margin measurement, and encode signaling for association with the access point based on the access point link quality and the receive link quality.
Prior art of record does not disclose, in single or in combination, decode a Link Measurement Request Frame received from an access point (AP) requesting the EDMG STA to perform link measurements; encode a Link Measurement Report Frame for transmission to the AP in response to the Link Measurement Request Frame, the Link Measurement Report Frame to include a Directional Multi Gigabit (DMG) Link Margin element if the EDMG STA supports time-division duplexing (TDD) link maintenance, the DMG Link Margin element is encoded to include a Rate Adaption Control parameter, wherein the DMG Link Margin element is configurable to include one or more optional fields for TDD rate adaptation and transmit power control (TPC), wherein the Rate Adaptation Control parameter indicates: a number of space time streams (STSs) for which information is included in the DMG Link Margin element, and whether the DMG Link Margin element includes the one or more optional fields.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468